Citation Nr: 1429842	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  06-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for moderate chronic liver disease with cirrhosis and splenomegaly.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to moderate chronic liver disease with cirrhosis and splenomegaly.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California, which recharacterized the Veteran's liver disease from hepatitis B & C to moderate chronic liver disease with cirrhosis and splenomegaly and denied a rating in excess of 10 percent, and denied service connection for PTSD, respectively.

With respect to the Veteran's liver disease, during the course of the appeal, the November 2006 statement of the case awarded a 40 percent rating for such disability as of January 19, 2005, the date VA received his claim for an increased rating.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue remains on appeal.

Regarding the Veteran's claim for an acquired psychiatric disorder, the Board notes that the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been diagnosed with mood disorder not otherwise specified (NOS), affective disorder, rule out PTSD, depression NOS, anxiety disorder NOS, and psychosis NOS.  Thus, the Board has characterized the Veteran's claim as shown on the title page of this decision.  

The Board observes that, in the Veteran's December 2006 VA Form 9, Appeal to the Board, regarding the claim for a higher rating for his liver disease, he requested a Board hearing before a Veterans Law Judge sitting at the RO (commonly called a Travel Board hearing).  Thereafter, in April 2007, he withdrew the Travel Board hearing request and requested a video-conference hearing instead.  Subsequently, however, when he perfected an appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder in October 2007, he indicated that he did not desire a Board hearing.  Thus, prior to making any determination with respect to either of the claims, in April 2014, the Board sent a letter to the Veteran to clarify whether he still desired a hearing before the Board.  He was informed that if he did not respond within 30 days, the Board would assume he did not want a hearing.  He did not respond to the letter.  As such, the Board deems his Board hearing request withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2013).   

In a November 2009 statement, the Veteran indicated that he had disorders including congestive heart failure, chronic fatigue, and arthritis.  Additionally, in an April 2011 statement, the Veteran noted that he now experiences his heart beating out of rhythm and bad circulation.  VA treatment records also indicate a diagnosis of congestive heart failure.  Therefore, if the Veteran wishes to file a claim for service connection for such disorders, he should so inform the RO.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through August 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the agency of original jurisdiction (AOJ) has not considered such VA treatment records dated after March 2011, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the Veteran's claim for an increased rating for his liver disease, the Board notes that such disorder is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, which pertains to hepatitis C.  However, as demonstrated by the recharacterization of the Veteran's service-connected disability from hepatitis B & C to moderate chronic liver disease with cirrhosis and splenomegaly in the June 2005 rating decision, such disability now includes cirrhosis of the liver, which is evaluated under Diagnostic Code 7312. 

The Board notes that 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. 
§ 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

In the instant case, the Veteran is not outright prohibited from receiving separate ratings under Diagnostic Code 7354 and 7312 under 38 C.F.R. § 4.114; however, consideration must be given to the principles articulated in 38 C.F.R. § 4.113 and whether separate ratings constitute pyramiding under 38 C.F.R. § 4.14.  In this regard, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, but the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In this regard, the Board notes that the Veteran was last examined by VA in April 2011 for his liver disease, at which time his general appearance was described as well-nourished and in no acute distress with no signs malaise present.  On abdominal examination, ascites were present, but there were no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, abdominal tenderness to palpation or flank tenderness to palpation, ventral hernia or splenomegaly.  The examiner noted also noted the Veteran's subjective complaints of jaundice and fatigue and the presence of spider angiomas and prominent abdominal and chest veins.  Since such examination, additional VA treatment records dated through August 2013 suggest that the Veteran's health has deteriorated and such demonstrate additional laboratory findings of thrombocytopenia, likely due to hepatitis C and cirrhosis, and anemia of chronic disease.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the April 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of liver disease, to include whether he manifests separate symptomatology under Diagnostic Codes 7312 and 7354.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder, he alleges that he experiences an acquired psychiatric disorder, to include PTSD, as a result of his military service, to include being shot at, while stationed at Fort Riley, Kansas.  The in-service stressor has been verified by the U.S. Army Crime Records Center.  The Veteran has current diagnoses as follows: mood disorder not otherwise specified (NOS), affective disorder, rule out PTSD, depression NOS, anxiety disorder NOS, and psychosis NOS.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In this case, the Veteran has not been provided with a VA examination regarding any relationship between his current psychiatric diagnoses and the verified, in-service shooting event.  Given his current diagnoses of acquired psychiatric disorders and verified in-service stressor, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether his current disorders are causally related to active service.  

The Board also notes that the Veteran initially claimed service connection for an acquired psychiatric disorder on a direct basis.  During the pendency of his appeal, he submitted statements in June 2010 and April 2011 in which he reported that the medication for his service-connected liver disability makes him feel depressed.  The Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  Further, the AOJ has not adjudicated the service connection claim on a secondary basis.  However, as such theory is reasonably raised by the record, on remand, such VCAA notice should be provided and the AOJ should consider service connection on a secondary basis.  Moreover, on Remand, the VA examiner should consider whether the Veteran has any acquired psychiatric disorder that is caused or aggravated by his service-connected chronic liver disease with cirrhosis and splenomegaly or any medication taken to treat the service-connected disability. 

Finally, as relevant to both claims, the record reflects that the Veteran currently seeks VA treatment from the West Los Angeles, California, VA Medical Center (VAMC).  The most recent VA treatment records of record are dated in August 2013.  Therefore, on remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.  Additionally, as noted in the Introduction, the AOJ has not had an opportunity to consider VA treatment records dated from March 2011 onward.  Therefore, in the readjudication of the Veteran's claims, the entirety of the record should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his moderate chronic liver disease with cirrhosis and splenomegaly. 

2.  Obtain VA treatment records from the West LA VAMC dated from August 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his moderate chronic liver disease with cirrhosis and splenomegaly.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.

The examiner should thoroughly discuss all symptomatology related to the liver and related disease.  Specifically, the examiner should consider the presence of the following possible symptoms and the duration of these symptoms since January 2005 (date VA received the Veteran's claims):

a)	Weakness
b)	Weight loss
c)	Persistent jaundice
d)	Ascites
e)	Hepatic encephalopathy
f)	Hemorrhage from varices or portal gastropathy (erosive gastritis)
g)	Portal hypertension and splenomegaly
h)	Anorexia 
i)	Abdominal pain
j)	Malaise
k)	Nausea
l)	Vomiting
m)	Arthralgia
n)	Right upper guardant pain
o)	Hepatomegaly
p)	Incapacitating episodes (if found, discuss duration in number of weeks during 12 month periods)
q)	Dietary restrictions and whether there is use of continuous medication 

For each identified symptom, the examiner should attribute the symptom to hepatitis C or cirrhosis, or an entirely separate disorder.  For each found symptom, to the extent possible, the examiner should discuss severity and frequency (if applicable); for example, how many episodes of ascites the Veteran has experienced.  The examiner should also If the examiner cannot attribute the symptom to one disease process, the examiner should so state and provide the reason.  The examiner should also consider the following relevant definitions contained in the regulations:

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The examiner should also offer an opinion as to the impact that the Veteran's moderate chronic liver disease with cirrhosis and splenomegaly has on his employability.

A rationale for all opinions offered should be provided.

4.  After obtaining any outstanding records, the Veteran should be afforded an examination by a VA psychiatrist or psychologist, to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Regarding PTSD, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD. The Board acknowledges that VA is transitioning to use of the DSM-V criteria although regulations governing service connection for PTSD still reference DSM-IV criteria.  Therefore, if the examiner applies the DSM-V criteria and a diagnosis of PTSD is not rendered, then the examiner should reevaluate using the DSM-IV criteria.  If a diagnosis of PTSD is not rendered under either criteria, the examiner should reconcile such with the VA treatment records demonstrating "rule out PTSD" and "possible PTSD".

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should identify all of the  acquired psychiatric disorders found to be present (as well as those noted in the treatment records during the pendency of the appeal) and then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

If the examiner determines that the Veteran has a current acquired psychiatric diagnosis that is not directly related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is caused or aggravated by his service-connected moderate chronic liver disease with cirrhosis and splenomegaly or any medication taken to treat the service-connected disability.  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the verified in-service shooting event as well as his statements regarding his feelings as they concern his service-connected chronic liver disease with cirrhosis and splenomegaly and medication taken for the same, and any statements regarding continuity of psychiatric symptomatology since service.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include all evidence received since the issuance of the September 2011 supplemental statement of the case, to include VA treatment records dated since March 2011.  The AOJ should also specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and his hepatitis C under Diagnostic Code 7354.  Additionally, the Veteran's claim for service connection should be adjudicated on both a direct and secondary basis.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



